Citation Nr: 1740927	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

3.  Entitlement to service connection for anxiety, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for left knee.

5.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

6.  Entitlement to a compensable rating for bilateral hearing loss disability.



REPRESENTATION

Veteran represented by:	Gina Dines Holness, Attorney at Law


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that new evidence was added to the claims file since the July 2015 Statement of the Case, namely, an August 2015 private medical opinion pertaining to the left knee.  However, because the Veteran filed his VA-9 substantive appeal after February 2, 2013, the Board may initially review this new evidence submitted by the Veteran.  38 U.S.C.A. § 7105 (e)(1).

By July 2017 statement, the Veteran withdrew his Board hearing request.

By August 2015 Substantive Appeal, the Veteran limited his appeal to left knee, depression and anxiety service connection, and hearing loss increased rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for anxiety and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2010 rating decision, the RO denied service connection for left knee and depression.  The Veteran was notified of that decision and appeal rights.  He did not appeal the decision or submit new and material evidence within one year.  

2.  New evidence has been associated with the claims file since the December 2010 rating decision which denied service connection for left knee and depression which is new and material and relates to an unestablished fact necessary to substantiate the claims.    

3.  The preponderance of the evidence is in favor of finding that the Veteran has a left knee disability that is etiologically related to a disease, injury, or event which occurred in service.

4.  During the appeal period, evidence of record shows that the Veteran's right ear hearing loss has been manifested by no more than Level I hearing acuity.


CONCLUSIONS OF LAW

1. The December 2010 rating decision denying service connection for left knee and depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the December 2010 rating decision is new and material and the claim of entitlement to service connection for left knee and depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Service connection for left knee is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for a disability rating in excess of noncompensable for the Veteran's service-connected bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Left Knee and Depression

Pursuant to 38 U.S.C.A. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Here, a December 2014 VA examination was conducted as to mental disorders, in which the Veteran describes pain which negatively impacts his mood.  An August 2015 private medical opinion opines a positive nexus between in-service injury and the left knee.       

These medical opinions are new and material evidence to reopen the claims.  See 38 C.F.R. § 3.156(a).  

Left Knee Service Connection

Legal Criteria

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Analysis and Facts

The evidence of record supports that the Veteran has a present left knee disability and is at least in equipoise as to if that disability was caused during service.   

The STRs reflect left knee injury suffered in service.  An August 1983 note reflects twisted left knee while playing volleyball and left knee strain was diagnosed.  The Veteran was hospitalized and put on limited profile.  A June 1984 note reflects left knee pain over collateral ligaments after twisting it while playing baseball.  Left knee mild swelling was found with tenderness over the medial and lateral collateral ligaments but with no laxity.  It was noted that the Veteran would continue to use his knee brace and take aspirin and Tylenol as needed and he completed a course of physical therapy over the next month.  X-rays were obtained on both occasions.  In a January 1988 discharge physical examination, the Veteran denied any history of knee symptoms such as a trick or locked knee, and the examiner noted no lower extremity abnormalities.  

Approximately two years after discharge from service, an August 1990 medical record from Norwood Hospital reflects left knee painful and swollen, diagnosis was medial meniscus tear due to recent trauma.  A July 1994 note reflects anterior cruciate ligament disruption.  In statements received in August 2010, the Veteran and his spouse reported that the Veteran experienced left knee pain and "popping out" after discharge from service.  

A December 2014 VA examination diagnosed left knee meniscal tear, anterior cruciate ligament tear, and rheumatoid arthritis, and bilateral knee joint osteoarthritis.  The examiner stated that "It is at least as likely as not that hip condition is result of or related to knee injury which occurred in service."  The examiner did not provide a further opinion as to the left knee.

An August 2015 private opinion reflected review of the claims file and consideration of the Veteran's statements.  The examiner opined that it is more likely as not that the Veteran's left knee disability originated during service.  The examiner stated that during service the Veteran likely injured his left knee anterior cruciate ligament which was misdiagnosed as left knee strain.  The examiner stated that cartilage surfacing of the knee joint is vulnerable to sheer forces introduced through instability by reason of ligamentous injury.

The Veteran has consistently stated that his left knee trouble began with the left knee injuries during service and has gotten progressively worse to present.

In light of the evidence as so stated, and with consideration of the medical evidence and lay statements of record, the Board concludes that there is a relatively equal balance of evidence both for and against whether the Veteran's current left knee disorder had onset or was otherwise caused by his service.  

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved any doubt in favor of the Veteran, the Board concludes service connection for left knee is warranted.

Hearing Loss Increased Rating

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's August 2013 fully developed claim provided proper notice with regard to the increased initial rating claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, a December 2014 VA examination was conducted as to hearing loss.  The Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  This examination, along with the remaining evidence of record, contains sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

Facts and Analysis

By December 2014 rating decision, bilateral hearing loss was granted at noncompensable rating from October 2014, the date of claim.

The December 2014 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
15
35
60
70
45
Right:
(decibel)
15
20
60
60
39

Maryland CNC testing revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for both ears.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using either ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2016).  When the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Here, there is no exceptional pattern of hearing impairment shown.

Thus, based on the audiometric findings, an initial compensable evaluation for the Veteran's service-connected right ear hearing disability is not warranted.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  During the December 2014 VA exam, the Veteran reported difficulty hearing especially in situations with background noise.

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 0 percent rating assigned is appropriate for the entire rating period.

Although the last VA examination of record is dated more than two years ago, the Board notes that there is no indication that the Veteran's hearing disability has worsened since such time.  Accordingly, the Board finds that additional examination is not required.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's increased initial rating claim for service-connected bilateral hearing loss disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for left knee.  

New and material evidence has been received to reopen a claim of entitlement to service connection for depression.  

Entitlement to service connection for left knee is granted.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran has contended that chronic pain, including left knee pain, contributes to his depression and is the cause of his anxiety.

During a December 2014 VA examination, depressive disorder and generalized anxiety disorder were diagnosed.  The Veteran described left knee pain and stated that physical limitations have negatively affected his mood.  He stated that the pain causes him not to be able to keep up with others and fuels his anxiety; he has panic attacks several times monthly.  

In light of the left knee service connection grant herein, a VA examination is required namely to opine as to the Veteran's service-connected disabilities' impact on his depression and anxiety.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination as to his psychiatric disabilities, to include depression and anxiety.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  

(a)  Please state all psychiatric diagnoses to include depression and anxiety.

(b)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability, to include depression and anxiety, was caused by or etiologically related to active duty.

(c)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability, to include depression and anxiety, was caused or permanently aggravated by  service-connected disabilities, to include the left knee disability.  

If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

2.  Following completion of the above, the AOJ must readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case (SOC).  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) and afford the appropriate opportunity to respond.  Thereafter, the case must be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


